Citation Nr: 1549124	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-23 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for or service aggravation of a bilateral knee disorder, to include Osgood-Schlatter disease and tendonitis.

2.  Entitlement to service connection for a cervical spine (neck) disorder. 

3.  Entitlement to service connection for a thoracolumbar spine (back) disorder, to include scoliosis and degenerative disc disease.

4.  Entitlement to service connection for headaches, to include as secondary to a knee disorder. 

5.  Entitlement to service connection for blurred vision, to include as secondary to a knee disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant is represented by: Brian M. Epstein, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant served in the Marine Corps Reserves with an initial period of ACDUTRA for basic training from May 1980 to August 1980, and with subsequent Reserve service, presumably with periods of ACDUTRA and INACDUTRA from August 1980 to February 1985.  He then performed full time active duty with the Marine Corps from February 1985 to January 1988.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the RO in Louisville, Kentucky.

The appellant requested, but did not report for, a Board hearing that was scheduled to be conducted at the RO in September 2015.  To the Board's knowledge, the appellant has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Therefore, in accordance with VA regulations, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2015) (failure to appear for a scheduled hearing treated as withdrawal of request).  

For reasons described below, the appeal is being REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the appellant served in the Marine Corps Reserves and subsequent Reserve service, presumably with periods of ACDUTRA and INACDUTRA from August 1980 to February 1985.  It appears that the only period for which a DD Form 214 was issued was from February 1985 to January 1988.  

The appellant asserts that he had Osgood-Schlatter disease prior to service, and that this disorder was aggravated beyond natural progress by service.  For purposes of this Remand, the Board will not rule on the pre-existence of a knee disorder, as it is hoped the development requested will provide pertinent evidence on this question.

The appellant has identified several incidents in service during which he contends he aggravated his knee disorder.  First, he has noted his report of intermittent bilateral knee tendonitis on an examination report dated August 11, 1981, at the end of a period of ACDUTRA, and his treatment for intermittent bilateral tendonitis in February 1982, which does not appear to be during any qualifying duty period.  However, he has primarily asserted that vigorous physical training he performed at Camp Pendleton while on full-time active duty, caused an aggravation of his pre-existing Osgood-Schlatter disease and also caused headaches, blurred vision, and neck and back pain.  

While the RO has reported that it reviewed service treatment records for his entire period of service, i.e., "Copies of your service treatment records for your period of service from May 16, 1980 to August 9, 1980 and from February 4, 1985 to January 29, 1988" (see January 20, 2012 rating decision), with the exception of what appears to be the service separation examination in November 17, 1987, which appears to have come from a different source than the other records (paper versus microfiche), there are no service treatment records from the period of full-time active duty service from February 1985 to January 1988.  It is unclear from the record available to the Board whether any specific attempts were made to obtain additional records from official sources or from the appellant, or whether certification was received from official sources that no additional records exist.  

Also significant regarding the appellant's claims of intermittent tendonitis prior to his full-time active duty period, it does not appear that any attempt has been made to obtain his service personnel records or to verify all periods of ACDUTRA and INACDUTRA during this period.  Of particular interest would be whether a line of duty investigation was conducted with respect to the apparent period of ACDUTRA ending on August 11, 1981, at which time the appellant reported intermittent tendonitis.  

Special rules apply to periods of ACDUTRA and INACDUTRA.  A VA claimant bears the initial burden of establishing that he is a "veteran" as that term is specifically defined under VA law with respect to such periods.  38 U.S.C.A. § 101(2) (West 2014).  A simple notation of symptoms or a specific disorder during such periods is generally not sufficient to establish "veteran" status.  It must be shown (1) that he became disabled during such period, (2) that such disability resulted from an injury during such period (or disease with respect to ACDUTRA), and (3) that such injury (or disease) was incurred in the line of duty during such period.  However, the duty to assist requires that reasonable efforts be made to assist any VA claimant in obtaining evidence, particularly records in the possession of the Federal Government, that may aid in meeting this initial burden, or that may otherwise aid in substantiating the claim.  

The claim of entitlement to TDIU is inextricably intertwined with the service connection claims and adjudication of that claim must be deferred pending the development requested below.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant an additional opportunity to identify any outstanding pertinent records, and provide appropriate assistance in obtaining any records identified.  

2.  Make all reasonable efforts to obtain service treatment records from the appellant's period of full-time active duty service from February 1985 to January 1988, and to obtain his service personnel records.  Incorporate such records into the claims file.  Include in the claims file a notation of all efforts made and all responses received.  

3.  If any additional pertinent evidence is obtained, readjudicate the issues to which the evidence pertains.  If any benefit sought on appeal is not granted, the appellant and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


